2019 IL 123385



                                         IN THE
                                SUPREME COURT
                                            OF
                          THE STATE OF ILLINOIS




                                    (Docket No. 123385)

                 THE PEOPLE OF THE STATE OF ILLINOIS, Appellee,
                        v. DAKSH N. RELWANI, Appellant.


                              Opinion filed January 25, 2019.



        JUSTICE KILBRIDE delivered the judgment of the court, with opinion.

        Chief Justice Karmeier and Justices Thomas, Garman, Burke, Theis, and
     Neville concurred in the judgment and opinion.



                                         OPINION

¶1       Defendant was charged with driving under the influence of alcohol, and his
     driver’s license was summarily suspended under Illinois’s implied consent statute
     (625 ILCS 5/11-501.1 (West 2016)). He filed a petition to rescind the statutory
     summary suspension. When defendant rested his case at the hearing on his
     rescission petition, the State successfully moved for a directed finding, arguing he
     had not met his initial burden of proof. On appeal, a divided panel of the Appellate
     Court, Third District, affirmed the directed finding in favor of the State. 2018 IL
     App (3d) 170201.

¶2       Defendant now seeks this court’s review, asking whether he was required to
     present affirmative evidence to make a prima facie case for rescission. We answer
     that question in the affirmative and affirm the appellate court’s judgment.


¶3                                       I. BACKGROUND

¶4       Defendant, Daksh N. Relwani, was charged with driving under the influence of
     alcohol (DUI) (625 ILCS 5/11-501(a)(2) (West 2016)) in the circuit court of Will
     County. In October 2016, he was found alone in an altered or partially unconscious
     state behind the steering wheel of a running car in a Joliet Walgreens parking lot at
     about 3:30 a.m. Under the Illinois implied consent statute (625 ILCS 5/11-501.1
     (West 2016)), his driver’s license was summarily suspended by the Secretary of
     State. The present appeal arose out of his petition to rescind that statutory summary
     suspension. In relevant part, defendant claims that rescission is warranted because
     he was arrested in a privately owned Walgreens parking lot that did not meet the
     definition of a “public highway,” as required by the implied consent law.

¶5       At the hearing on his petition to rescind, defendant was the only witness. He
     testified on direct examination that he was parked in a Walgreens parking lot
     located at 1801 Ingalls Avenue in Joliet and “was sleeping behind the wheel of [his]
     car” when he “was woken up by police officers,” who arrested him for DUI.

¶6       During the State’s cross-examination, defendant was often unable to provide
     clear or responsive answers, repeatedly stating, “I don’t remember.” He admitted,
     however, that the police found him in his car with the keys in the ignition and the
     engine running. When the State asked whether the reason he did not remember
     performing some field sobriety tests was “because [he was] intoxicated and had
     taken heroin and clozapine[1] that night,” defendant answered, “I, I don’t know. I
     guess.” While defendant was able to confirm he told the police that he “had been
     driving from the restaurant [in Chicago] with [his] family” earlier that evening, he

         1
           Clozapine is a psychotropic drug used as an antipsychotic medication. Clozapine, National
     Institutes of Health, U.S. National Library of Medicine, https://medlineplus.gov/druginfo/meds/
     a691001.html (last visited Jan. 3, 2019) [https://perma.cc/UTX7-73G6].




                                                  -2-
     did not recall if he also told them that he had “used heroin and clozapine for [his]
     birthday that night” and was “not sure” whether “there was an open bottle of
     Budweiser beer in [his] car.” During redirect questioning, his counsel elicited
     testimony affirming that “while [defendant was] at the police station, [he was]
     actually administered, administered a drug and then taken to Saint Joseph [Medical
     Center] for treatment because of [his] condition.” 2

¶7       At the close of defendant’s case, the State successfully moved for a directed
     finding, arguing that he had not met his burden of proof in seeking rescission of his
     statutory summary suspension. Rejecting defendant’s claim that the summary
     suspension statute was inapplicable because he was not driving on a “public
     highway,” the trial court initially stated its belief that only private driveways were
     excluded from the statute. The judge then explained,

         “[h]ere, we have not truly established the fact, by the petitioner’s case, that this
         truly was—they said he was in the Walgreens, that it was [a] privately-owned
         parking lot. If I don’t know that[,] I can’t assume that simply because it is the
         parking lot of Walgreens.”

     The trial court denied defendant’s motion to reconsider.

¶8        On appeal, a majority of the appellate court affirmed. Relying on the appellate
     decisions in People v. Helt, 384 Ill. App. 3d 285, 287 (2008), and People v.
     Culbertson, 258 Ill. App. 3d 294, 296 (1994), the majority concluded that “a
     parking lot on privately owned property may constitute a public highway for the
     purposes of the summary suspension statute.” 2018 IL App (3d) 170201, ¶ 17
     (citing Helt, 384 Ill. App. 3d at 288). More specifically, a parking lot would be
     considered a “public highway” for summary suspension purposes if it is publicly
     maintained and open to the public for vehicular travel. See 625 ILCS 5/1-126 (West
     2016) (defining “highway” for purposes of the Illinois Vehicle Code). Defendant
     bore the burden of establishing a prima facie case for rescission. Because the only

         2
          The details of defendant’s “condition” and treatment remain undisclosed because the pertinent
     records were made part of the secured record on appeal. The “secured record” is “[a] sealed,
     impounded, confidential or protected document(s), report of proceeding, or exhibit which shall not
     be accessed except by court order.” Supreme Court of Illinois, Standards and Requirements for
     Electronic Filing the Record on Appeal, ¶ 1(k) (rev. Jan. 2018), http://efile.illinoiscourts.gov/
     documents/IL-Record-on-Appeal-Standards-v1.2.pdf [https://perma.cc/GN6F-ZHRM].




                                                   -3-
       evidence he offered on whether the parking lot was a “public highway” was noting
       it was near a Walgreens store, the majority concluded the trial court’s directed
       finding for the State was not against the manifest weight of the evidence. 2018 IL
       App (3d) 170201, ¶¶ 18-20.

¶9         The dissenting justice argued that defendant met his burden of establishing a
       prima facie case for rescission by providing evidence that he was arrested inside his
       car in a Walgreens parking lot, citing People v. Ayres, 228 Ill. App. 3d 277 (1992),
       and People v. Kissel, 150 Ill. App. 3d 283 (1986), overruled on other grounds by
       People v. Brown, 175 Ill. App. 3d 725 (1988). The dissent maintained that because
       defendant established that he was arrested in a Walgreens parking lot the burden
       shifted to the State to prove that the parking lot was publicly maintained and used
       for public vehicular travel. The dissent asserted that the Third District should not
       follow the Second District’s approach in Helt, requiring the motorist to provide
       proof that the parking lot was not a “public highway” for purposes of summary
       suspension, because that approach “places an undue burden on defendants to prove
       that private property is not publicly maintained.” 2018 IL App (3d) 170201,
       ¶¶ 35-42 (Lytton, J., dissenting). This court allowed defendant’s petition for leave
       to appeal under Illinois Supreme Court Rule 315(a) (eff. Nov. 1, 2017).


¶ 10                                     II. ANALYSIS

¶ 11       The dispositive question in this appeal is narrow: Was a defendant seeking
       rescission of the statutory summary suspension of his driver’s license required to
       offer affirmative evidence to satisfy his initial burden of making a prima facie
       showing that he was not on a “public highway” while in control of his car?

¶ 12       While on its face the idea that a parking lot can be a “public highway” may
       seem to be easily dismissed, “[a] parking lot that is publicly maintained and open to
       use by the public for vehicular travel will constitute a ‘highway,’ even if the
       parking lot is on privately owned property.” Helt, 384 Ill. App. 3d at 288. Reading
       their texts together, the applicable statutes create a cohesive statutory scheme
       supporting that conclusion.

¶ 13       Under the Illinois Vehicle Code, the implied consent statute in DUI cases
       states:




                                               -4-
          “Any person who drives or is in actual physical control of a motor vehicle upon
          the public highways of this State shall be deemed to have given consent *** to a
          chemical test or tests of blood, breath, other bodily substance, or urine for the
          purpose of determining the content of alcohol, other drug or drugs, or
          intoxicating compound or compounds or any combination thereof in the
          person’s blood if arrested *** [for a DUI offense] ***.” (Emphasis added.) 625
          ILCS 5/11-501.1(a) (West 2016).

¶ 14      If the driver refuses or fails to complete any of the enumerated tests when
       requested by a law enforcement officer possessing probable cause and after receipt
       of appropriate warnings and documentation, the individual’s driver’s license
       “shall” be summarily suspended by the Illinois Secretary of State. 625 ILCS
       5/11-501.1(a), (c), (d), (e) (West 2016). To seek rescission of the summary
       suspension,

          “[w]ithin 90 days after the notice of statutory summary suspension *** is
          served under Section 11-501.1, the person may make a written request for a
          judicial hearing in the circuit court of venue. The request to the circuit court
          shall state the grounds upon which the person seeks to have the statutory
          summary suspension *** rescinded.” 625 ILCS 5/2-118.1(b) (West 2016).

¶ 15       In the instant defendant’s attempt to rescind his summary suspension, he chose
       to disprove that “the officer had reasonable grounds to believe that [defendant] was
       driving or in actual physical control of a motor vehicle upon a highway while under
       the influence of alcohol, other drug, or combination of both.” (Emphasis added.)
       625 ILCS 5/2-118.1(b)(2) (West 2016). Critically, for purposes of the Illinois
       Vehicle Code, a “highway” is defined as “[t]he entire width between the boundary
       lines of every way publicly maintained when any part thereof is open to the use of
       the public for purposes of vehicular travel or located on public school property.”
       625 ILCS 5/1-126 (West 2016). Based on that definition, a property is a “public
       highway” within the meaning of the implied consent statute if it is both “publicly
       maintained” and either open to use by the vehicular public or it constitutes public
       school property. 625 ILCS 5/1-126 (West 2016); see also Helt, 384 Ill. App. 3d at
       288. Here, it is undisputed that the parking lot where defendant was found is not
       “public school property.” Thus, defendant chose to show that the parking lot was
       either not publicly maintained or not open for public use.




                                              -5-
¶ 16       In People v. Orth, 124 Ill. 2d 326, 337-38 (1988), this court concluded that “the
       motorist, who is requesting judicial rescission of [a summary] suspension, should
       bear the burden of proof” and must present a prima facie case supporting that
       request. While defendant agrees that he was required to establish a prima facie case
       to support his rescission request, he maintains that he met that burden by relying on
       the purported inference that any parking lot by a Walgreens store is private
       property. He adds that “the State failed to rebut this presumption by providing any
       evidence of public ownership or maintenance.”

¶ 17       In making the latter argument, however, defendant puts the proverbial cart
       before the horse: this appeal is premised on the trial court’s grant of the State’s
       motion for a directed finding. In the rescission context, a directed finding is,
       necessarily, entered before the State has any obligation to present evidence. “If, and
       only if,” defendant makes a sufficient prima facie showing, thereby avoiding a
       directed finding, “the burden will shift to the State to come forward with evidence
       in rebuttal justifying suspension.” Orth, 124 Ill. 2d at 338. In making a prima facie
       case, a defendant “has the primary responsibility for establishing the factual and
       legal bases” for the requested action. People v. Brooks, 2017 IL 121413, ¶ 22, cert.
       denied, ___ U.S. ___, 138 S. Ct. 1343 (2018).

¶ 18       Because in rescission cases we apply the same standard of review used in
       appeals of suppression motion rulings, “[t]he trial court’s factual findings are
       reviewed under the manifest weight of the evidence standard, while the ultimate
       legal ruling regarding rescission is reviewed de novo.” People v. Gocmen, 2018 IL
       122388, ¶ 21. A prima facie case is “[a] party’s production of enough evidence to
       allow the fact-trier to infer the fact at issue and rule in the party’s favor.” Black’s
       Law Dictionary 1310 (9th ed. 2009). “The trial judge’s finding as to the prima facie
       case will not be overturned upon appeal unless against the manifest weight of the
       evidence.” Orth, 124 Ill. 2d at 341. A finding is against the manifest weight of the
       evidence only if “the opposite conclusion is clearly evident or if the finding itself is
       unreasonable, arbitrary, or not based on the evidence presented.” People v. Deleon,
       227 Ill. 2d 322, 332 (2008).

¶ 19       In Orth, the motorist argued, in relevant part, that the statutory summary
       suspension of his driver’s license should be rescinded because the result of his
       breath test was unreliable. This court explained that to make a prima facie case, the




                                                -6-
       motorist had to present evidence “of any circumstance which tends to cast doubt on
       the test’s accuracy, including, but not limited to, credible testimony by the motorist
       that he was not in fact under the influence of alcohol. *** Only if the trial judge
       finds such testimony credible will the burden shift to the State ***.” Orth, 124 Ill.
       2d at 341. Applying that standard to defendant’s contention in this case, he had to
       offer evidence that the trial court found to be credible. In addition, to ward off the
       State’s motion for directed verdict and shift the evidentiary burden to the State,
       defendant’s proffered evidence had to “tend[ ] to cast doubt on” whether the
       parking lot constituted a “public highway” as defined by the relevant statute.

¶ 20       Our examination of the record reveals that the only evidence defendant offered
       to establish his prima facie case was his own testimony. And the only portion of his
       testimony that even tangentially related to whether the parking lot was a “public
       highway” was even more abbreviated. In its entirety, that testimony consisted of
       two short colloquies. First, on direct examination by defense counsel:

             “Q. [Defendant], can I talk to you about October 20—October 10th, 2016,
          about 3:30 a.m.?
             A. Yes.
             Q. Where were you at that time?
             A. In the Walgreens parking lot.
             Q. Is that located at 1801 Ingalls Avenue in Joliet?
             A. Yes.
             Q. And where were you—were you in your car?
             A. Yes, I was.”

       And later, during the State’s cross-examination:

              “Q. And the Walgreens parking lot you were parked at was in Joliet; is that
          correct?
              A. Yes.”

¶ 21       Before this court, defendant asserts this purported inference: the parking lot by
       the Joliet Walgreens store where police found him is private property, not a “public
       highway” as defined in the Illinois Vehicle Code. The sole basis for defendant’s
       claimed inference is, necessarily, the above-quoted testimonial snippets.
       Nonetheless, he contends that an inference based on those brief snippets is




                                               -7-
       sufficient to overcome his burden of making a prima facie showing that the parking
       lot was outside the reach of the implied consent statute. We disagree.

¶ 22        In its entirety, defendant’s evidentiary showing simply recites the most basic
       background facts underlying his arrest: at about 3:30 a.m. on October 10, 2016, he
       was in his parked car in a “Walgreens parking lot” “located at 1801 Ingalls Avenue
       in Joliet.” As we have explained, to make his prima facie case, defendant had to
       offer evidence that “tend[ed] to cast doubt on” whether that parking lot was
       “publicly maintained” or open to use by the motoring public. See 625 ILCS 5/1-126
       (West 2016); see also Helt, 384 Ill. App. 3d at 288. Because defendant bears the
       initial burden of presenting sufficient evidence of his chosen ground for rescission,
       we cannot review that evidence in the light most favorable to him on appeal.
       Gocmen, 2018 IL 122388, ¶ 22. The sum total of the substantive evidence
       defendant offered on the relevant question in this case consisted of (1) the lot’s
       association with a Walgreens store and (2) its street address. Defendant’s testimony
       did not even specify the proximity or physical connection of the parking lot to the
       storefront or the location of his car within the parking lot.

¶ 23       As we have noted, to make his prima facie case, defendant was obliged to
       produce “enough evidence to allow the fact-trier to infer the fact at issue and rule in
       [his] favor.” Black’s Law Dictionary 1310 (9th ed. 2009). Here, defendant’s mere
       reference to “Walgreens,” without more, establishes nothing about either the
       identity of the entity that maintained the lot or the public’s use of the lot. Those are
       the essential substantive components for a prima facie showing that the parking lot
       was not a “public highway” within the meaning of the relevant statutes. While a
       defendant’s initial showing need not conclusively establish each required element
       of the case, it must provide some affirmative evidence of each one and cannot rely
       on a passing reference and mere supposition to avoid a directed finding. Here,
       defendant’s prima facie showing fell well short of the required mark.

¶ 24      Nonetheless, defendant cites Ayres, 228 Ill. App. 3d at 278, Kissel, 150 Ill. App.
       3d at 286, People v. Montelongo, 152 Ill. App. 3d 518, 523 (1987), and People v.
       Kozak, 130 Ill. App. 2d 334, 334-36 (1970), for the proposition that “a motorist
       need only show that he was operating on or in control of his automobile in the
       parking lot of a private business to establish a prima facie case for rescission under
       the implied consent statute.” Again, defendant’s argument misses the mark.




                                                -8-
       Evidence of the private nature of the parking lot where defendant was found asleep
       in his running car is precisely what was missing from his prima facie case, but that
       was not true in the cases cited by defendant.

¶ 25        In both Ayres, 228 Ill. App. 3d at 278, and Kissel, 150 Ill. App. 3d at 286, the
       appellate court expressly relied on the “undisputed” fact that the defendants were
       observed driving only on “privately owned parking lots.” Here, of course, whether
       the parking lot constituted a “public highway” or was strictly private property is
       highly contested. In further contrast, the evidence in Montelongo and Kozak
       actually supported the conclusion that the parking lots at issue were not “public
       highways,” with police officers in both cases testifying that no governmental body
       maintained the properties at issue. Montelongo, 152 Ill. App. 3d at 520; Kozak, 130
       Ill. App. 2d at 334-35. In addition, the officers testified either that the lot was
       owned by a nonpublic body (Kozak) or that it was fenced, with posted signage
       stating that the lot was private and intended for use by only patrons of the adjoining
       business (Montelongo). Kozak, 130 Ill. App. 2d at 334-35; Montelongo, 152 Ill.
       App. 3d at 520. Thus, those cases are readily distinguishable and cannot be applied
       here to overcome the deficiency in defendant’s evidentiary showing.

¶ 26        We conclude the trial court’s finding that defendant failed to present a
       prima facie case for rescission is not against the manifest weight of the evidence.
       Orth, 124 Ill. 2d at 341 (stating the standard of review for factual determinations). It
       is certainly not clearly evident from the minimal evidence defendant presented that
       the trial court should have arrived at the opposite conclusion or that its conclusion
       was unreasonable, arbitrary, or not based on the evidence. See Deleon, 227 Ill. 2d at
       332 (explaining the manifest weight of the evidence standard of review). Nor is the
       trial court’s ultimate ruling that defendant’s rescission request must be denied
       erroneous based on our review of the relevant statutes and case law. Gocmen, 2018
       IL 122388, ¶ 21 (stating the standard of review for the trial court’s ruling on a
       rescission request).

¶ 27       Defendant, however, also raises a policy argument. He claims that requiring
       more evidence than he offered to avoid a directed finding “would also create an
       undue burden on petitioner-motorists who may not have access to the information
       necessary to satisfy the *** ‘publicly maintained’ requirement.” He asserts the
       State should bear that burden because it is “in a much better position to know if a




                                                -9-
       parking lot is publicly maintained.” He contends that “the state is in a far better
       place to ascertain the relationship between public entities and private property
       owners than are private citizens” because it “has the resources and the authority to
       more easily obtain the relevant information.”

¶ 28       What defendant fails to explain, however, is why this court should reverse
       course now and reallocate a burden that has long been placed on the party bringing
       a summary suspension rescission action to provide sufficient evidence on each of
       the required elements needed to make a prima facie case. See Gocmen, 2018 IL
       122388, ¶ 20; Helt, 384 Ill. App. 3d at 287; Orth, 124 Ill. 2d at 337-38 (all
       explaining the initial burden of proving a prima facie case and the subsequent
       reallocation of the evidentiary burden). Defendant also does not explain why it is
       unduly burdensome for him to provide some affirmative evidence simply tending to
       cast doubt on the parking lot being publicly maintained. It is unclear why
       subpoenas or extensive searches of property records would be required to support
       his initial claim. If defendant offers a satisfactory prima facie case and the State
       fails to rebut it, rescission of the summary suspension is proper. See Gocmen, 2018
       IL 122388, ¶ 19. The ultimate burden of proof, however, must be continuously
       borne by the defendant. People v. Brooks, 2017 IL 121413, ¶ 22.

¶ 29       Defendant also appears to misunderstand the breadth of his chosen evidentiary
       burden. By focusing on the alleged difficulty of determining whether a public entity
       maintains the parking lot, he ignores the equally viable option of making his
       prima facie case by offering affirmative evidence that tends to cast doubt on
       whether the parking lot is open to public use. After all, property constitutes a
       “public highway” only if it is both “publicly maintained” and either open to use by
       the vehicular public or is public school property. 625 ILCS 5/1-126 (West 2016)
       (defining “highway” for purposes of the Illinois Vehicle Code). To avoid a directed
       finding against him, defendant could have made a prima facie offering of evidence
       that tended to cast doubt on either one of those statutory requirements. Something
       as simple as evidence of a posted “private property” sign may, in the proper
       circumstances, suffice to satisfy the prima facie burden of proof in a rescission
       action, shifting the burden to present evidence on the lot’s “public highway” status
       to the State. See Gocmen, 2018 IL 122388, ¶ 20 (citing People v. Wear, 229 Ill. 2d
       545, 560 (2008) (explaining that “[i]f the driver establishes a prima facie case for
       rescission, the burden shifts to the State to come forward with evidence justifying




                                              - 10 -
       the suspension”)); Montelongo, 152 Ill. App. 3d at 520 (noting police testimony
       that a sign posted in the lot indicated it “was private and was provided for the
       patrons of the establishment”). Here, defendant did not attempt to make even that
       minimal showing.

¶ 30       Because we uphold the trial court’s directed finding for the State based on
       defendant’s failure to satisfy the burden of presenting a prima facie case, we need
       not address the State’s alternative argument that the rescission of his driver’s
       license could be upheld based on evidence that he drove his car on a public highway
       sometime prior to his arrest in the parking lot.


¶ 31                                  III. CONCLUSION

¶ 32       For the reasons stated, we hold that defendant was required to offer some
       affirmative evidence that the parking lot where he was arrested for DUI was not a
       public highway within the definition in the Illinois Vehicle Code to make his
       prima facie case and fend off the State’s motion for a directed finding. Because he
       failed to provide that quantum of evidence, we uphold the trial court’s directed
       finding for the State.


¶ 33      Affirmed.




                                             - 11 -